McCulloch, C. J. (concurring.) This case was tried before the circuit judge sitting as a jury, and my opinion is that the evidence was sufficient to sustain the finding that the notice given by appellee to Mrs. Briant was in substantial conformity with the statute, and that the latter’s failure to sue appellee exonerated him from liability not only to Mrs. Briant but also to appellant his co-surety. Wilson v. Tebbetts, 29 Ark. 579. For that reason I concur in the judgment of affirmance. It is unnecessary to discuss the details of that defense, for the reason that the majority have put the decision on another ground. I am not willing, however, to agree to the statement of the law that the former action in which Mrs. Briant, the obligee, sued the two sureties, was an adverse adjudication of appellant’s claim against appellee for contribution. The adversary rights of the two parties to the present controversy were not in issue between them in the former suit, nor could there have been any issue between them in that suit. The onlv issues in that case were those raised between the plaintiff, Mrs. Briant, on one side, and appellant and appellee, who were the two defendants, on the other side. The defense of discharge, bj notice to sne, was not one which was necessarily common to both of the two defendants, for the one who did not give notice may or may not have consented to the discharge, and therefore would not have been exonerated by the failure to sue. Coddington v. Brown, 123 Ark. 486, 185 S. W. 809. Appellant’s 'alleged right -of contribution was not then mature, and he had no cause of action against the appellee as his co-surety. The right of contribution arises, not out of the contract of suretyship but as an incident thereto upon payment of .the debt to the obligee. If it be conceded, that appellant might, in the former action, have pleaded the discharge of his co-surety as against the right -of the plaintiff to recover against him, and that so far as the plaintiff in that suit is concerned, he is bound by the judgment, whether he pleaded the discharge or not, it does not .affect his right to make an issue now with appellee which he did not have a right to make at that time. In Wilson v. Tebbetts, supra, this court approved the decision of the Kentucky Court of Appeals (Letcher, Admr. v. Yantis, 3 Dana. 160), in holding that the defense of discharge -of a surety for failure to sue the principal is -personal to the surety who gives notice and that it also exonerates him from liability to a co-surety for contribution. That being the law, it is difficult to see how the judgment in the former -ease has -any bearing -on appellant’s right to call his co-surety to account for conribution. The judgment of the -court (discharging appellee may or may not have been correct. Appellant bad no way under tbe statute of testing the correctness of the judgment. He could not file a motion for a new trial on the ground that the judgment in fav-or of his co-surety was erroneous, nor could he appeal from the judgment. His attitude then in failing to plead the discharge of-his co-surety is consistent with his -attitude now in asserting that the co-surety was not in fact discharged and that he can establish that fact on a trial of the issue. His failure therefore, to plead the discharge against Mrs. Briant does not bar him the right to assert his cause of action against appellee for contribution after he has paid the debt. It seems to me that the reasoning of the two opinions of the West Virginia land Ohio courts, cited by the majority, is clear and convincing, and that they correctly state the law on the subject. The controlling principle is very clearly stated by the Ohio court as follows: “It is not enough that an issue may have been joined between the obligee and the defendant as to the liability of the latter on the bond. Whatever -that issue may have been, it was not an issue between himself and his co-defendant, the plaintiff in this action, and could not, therefore, conclude the latter. Though parties to the suit, they were not such in an adversary character, being simply co-defendants to the suit on the bond. The plaintiff in this suit could not, in the former suit, as a matter of right, have insisted on the admisión or rejection of evidence on the trial of the issue, had no right to move for a new trial, nor prosecute error, if aggrieved by the rulings of the court; and hence he can not be held bound by the judgment in any subsequent litigation to which he may be a party. * * * It is a general rule that parties to a judgment are not bound by it in a subsequent controversy between each other unless they were adversary parties in the original action.” Koelsch v. Mixer, 52 Ohio St. 207, 39 N. E. 417. The same principle was also announced by the Missouri court in the case of Comstock v. Keating, 115 Mo. App. 372, 91 S. W. 416, where the court said: “The general rule is that the parties to a judgment are not bound by it in a .subsequent controversy between each other, unless they were adversaries in the action wherein the judgment was entered. This rule is subject to an exception, when in the course of litigation, co-plaintiffs or co-defendants do in fact but not in form occupy the attitude of adversaries.” The ease in which that statement was made was similar to the present case in that there was a plea of a former adjudication against the rights of co-sureties for contribution. I am unable to see the force of the reasoning of Chief Justice Whitfield in the case of Ruff v. Montgomery, 83 Miss. 185. The conclusion of the learned judge is based entirely upon what he conceives to have been the right of the surety to make an issue in the former suit with a co-surety. But whatever may have been the rights of the parties under the Mississippi practice it seems clear to me that there was no way in which appellant could have raised an issue with the appellee in the case now before us. The other cases in which the same rule is announced (Love v. Gibson, 2 Fla. 598; Cross v. Scarboro, 6 Baxter 134), do not undertake to state the reason for the rule, but merely lay it down as the correct one. I prefer the .sound rule stated by the courts of West Virginia, Ohio, and Missouri, and I am therefore constrained to dissent from the views of the majority.